DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments filed to each of Paragraphs [0085], [0087], [0088], [0090], [0101], [0103], [0123], [0140], [0141], and [0154] are objected to under 35 U.S.C. 132(a) because said amendments introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 
At Lines 3 and 4 (Lines of paragraph and not of page) of Paragraph [0085]: the added recitations of “region” are newly provided subject matter. The term “region” was not previously recited in the Speciation and the associated recitation of “AL” at Line 1 of Paragraph [0087] suggests - - active layer - -. However, support also exits in Paragraph [0085] for - - area - - in place of “region”.
At Lines 1 and 3 (Lines of paragraph and not of page) of Paragraph [0087]: the added recitations of “region” are newly provided subject matter. The term “region” was not previously recited in the Speciation and the associated recitation of “AL” at Line 1 of Paragraph [0087] suggests - - active layer - -. However, support also exits in Paragraph [0085] for - - area - - in place of “region”.
At Line 3 (Line of paragraph and not of page) of Paragraph [0088]: the deletion of “in a plan view” has newly broadened the subject matter of the disclosure by not requiring the “overlap” and “cover” (at lines 2 – 3) to occur in a plan view. 
At Line 3 (Line of paragraph and not of page) of Paragraph [0090]: the deletion of “in a plan view” has newly broadened the subject matter of the disclosure by not requiring the “overlap” (at line 2) to occur in a plan view. 
At Lines 3 and 4 (Lines of paragraph and not of page) of Paragraph [0101]: the recitations “formed” are newly provided subject matter because the terms “formed” are not equivalent to “disposed”, with “formed” being broader. Also, at Line 8 (Lines of paragraph and not of page) of Paragraph [0101]: the recitation “continuous” is newly provided subject matter because the terms “continuous” and “connected” are not equivalent.
At Line 9 (Lines of paragraph and not of page) of Paragraph [0103]: the recitation “formed” is newly provided subject matter because the term “formed” is not equivalent to “disposed”, with “formed” being broader. 
At Line 5 (Line of paragraph and not of page) of Paragraph [0123]: the deletion of “in a plan view” has newly broadened the subject matter of the disclosure by not requiring the “overlap” (at line 4) to occur in a plan view. 
At Lines 4 and 5 (Line of paragraph and not of page) of Paragraph [0140]: the deletions of “respectively” has newly broadened the subject matter of the disclosure by not requiring the one-one-correspondence between TX1-14 and SA1-14 or RX1-10 and SB1-10. 
At Lines 2 and 4(Line of paragraph and not of page) of Paragraph [0141]: the recitations of “required” has newly narrowed the subject matter of the disclosure by adding that operation of the readout circuit ROC requires VS and the sensor controller 400 requires VS instead of VS being a voltage “used”.
At Line 6 (Line of paragraph and not of page) of Paragraph [0154]: the deletion of “respectively” has newly broadened the subject matter of the disclosure by not requiring the one-one-correspondence between the operation of the driving circuit 300 in Figure 10 and the driving circuit 300 in Figure 8 or the operation of the voltage generator 310 in Figure 10 and the voltage generator 310 in Figure 8. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8 – 10, and 15 – 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the driving circuit" at the last line of Claim 1 where there is insufficient antecedent basis for this limitation because said “driving circuit” was not introduced or presented in Claim 1. Note that dependent Claims 2 – 7 do not fall rejected with Claim 1 because Claim 2 provides sufficient basis for said “driving circuit” at Line 3 of Claim 2 and because Claims 3 – 7 are dependent upon claim 2. Also, note that Claims 8 – 10 fall rejected with Claim 1 due to dependency.
Claim 15 recites the limitations "the sensor voltage generator" at Lines 1 – 2, “the sensor voltage” at Lines 5 - 6 where there is insufficient antecedent basis for said limitations because said “sensor voltage generator” and said “sensor voltage” was not introduced or presented in Claim 11. Also, note that Claim 17 falls rejected with Claim 15 due to dependency.
Claim 16 recites the limitation “the sensor voltage” at Line 3 where there is insufficient antecedent basis for said limitation because said “sensor voltage” was not introduced or presented in Claim 15 or 11.
Allowable Subject Matter
The subject matter of Claims 2 – 7, 11 – 13, and 18 - 20 is allowable over the prior art of record for reasoning set forth in the history of prosecution.
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed July 13, 2022 have been fully considered.
	First, the amendments to each of Claims 1 and 11 have overcome the rejections of Claims 1, 8 – 13, and 18 – 20 under 35 U.S.C. 102(a)(1) as set forth and made of record in the Office Action mailed April 14, 2022. 
	Second, the Examiner disagrees that “[n]o new matter has been added by the amendment” (Page 2, Lines 3 – 4, “AMENDMENTS TO THE SPECIFICATION”). The Examiner disagrees because of the reasoning set forth and made of record above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 23, 2022